16-3857
     Singh v. Sessions
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A205 409 269
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   BACHITTER SINGH,
14            Petitioner,
15
16                       v.                                          16-3857
17                                                                   NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jaspreet Singh, Jackson Heights, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Leslie McKay,
27                                       Senior Litigation Counsel; Margot L.
28                                       Carter, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Bachitter Singh, a native and citizen of India,

6    seeks review of an October 14, 2016, decision of the BIA

7    affirming a March 17, 2016, decision of an Immigration Judge

8    (“IJ”) denying Singh’s application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Bachitter Singh, No. A 205 409 269 (B.I.A. Oct.

11   14, 2016), aff’g No. A 205 409 269 (Immig. Ct. N.Y. City March

12   17, 2016).   We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the BIA’s and IJ’s decisions.    See Yun-Zui Guan v. Gonzales,

16   432 F.3d 391, 394 (2d Cir. 2005).   The standards of review are

17   well established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

18   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

19       The agency may, “[c]onsidering the totality of the

20   circumstances,” base an adverse credibility determination on

21   inconsistencies or omissions in an applicant’s oral and written
                                    2
1    statements and other record evidence.       8 U.S.C.

2    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64, 166-67.

3    “We defer . . . to an IJ’s credibility determination unless .

4    . . it is plain that no reasonable fact-finder could make such

5    an adverse credibility ruling.”       Xiu Xia Lin, 534 F.3d at 167.

6    The adverse credibility determination is supported by

7    substantial evidence.

8        The agency reasonably relied on inconsistencies between

9    Singh’s testimony and his medical records.        Singh’s sole

10   allegation of past persecution was that he was hospitalized on

11   account of being beaten by members of a rival political party.

12   He testified to the name of the hospital where he was treated

13   and the doctor who treated him, but the medical record he

14   submitted was from a different hospital and written by a

15   different doctor.     See Xiu Xia Lin, 534 F.3d at 167.   When asked

16   to explain this discrepancy, Singh speculated that the hospital

17   may have changed owners and thus the letter was prepared by a

18   new doctor.   This explanation was not compelling because the

19   record reflected that it was authored by a doctor who personally

20   examined Singh.     See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

21   Cir. 2005) (“A petitioner must do more than offer a plausible
                                       3
1    explanation for his inconsistent statements to secure relief;

2    he must demonstrate that a reasonable fact-finder would be

3    compelled to credit his testimony.” (quotation marks and

4    citation omitted)).   These inconsistencies regarding the

5    hospital and doctor both relate to the sole incident of alleged

6    persecution and call into question the validity of Singh’s

7    documentary evidence, therefore undermining his credibility as

8    a whole.   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007)

9    (“[A] single false document or a single instance of false

10   testimony may (if attributable to the petitioner) infect the

11   balance of the alien’s uncorroborated or unauthenticated

12   evidence.”).

13       Singh also argues that the IJ erred in declining to credit

14   other documentary evidence.   The IJ did abuse his discretion

15   because Singh’s evidence was filed late, the medical record was

16   inconsistent with his testimony, and the additional evidence

17   did not confirm his beating or hospitalization.     See Xiao Ji

18   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006);

19   8 C.F.R. § 1003.31(c).   This failure to corroborate bolstered

20   the agency’s adverse credibility finding.     See Biao Yang v.

21   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).
                                    4
1           As discussed above, the inconsistencies fully undermine

2    Singh’s credibility and provide substantial evidence for the

3    adverse credibility determination.     Xiu Xia Lin, 534 F.3d at

4    167.    The adverse credibility determination was dispositive

5    because asylum, withholding of removal, and CAT relief were all

6    based on the same factual predicate.   Paul v. Gonzales, 444 F.3d
7    148, 156-57 (2d Cir. 2006).

8           For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.    Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk




                                    5